Title: John Jay to the American Commissioners, 11 March 1785
From: Jay, John
To: American Commissioners


				
					Gentlemen
					Office for foreign Affairs March 11th. 1785
				
				On the 7th. of May 1784 Congress was pleased to resolve “that Treaties of Amity and Commerce be entered into with Morocco, and the Regencies of Tunis, Algiers and Tripoli, to continue for the Term of ten Years or for a Term as much longer as can be procured.—”
				They also resolved “that their Ministers to be commissioned for treating with foreign Nations, make known to the Emperor of Morocco the great Satisfaction which Congress feel from the amicable Disposition he has shewn for these States, and his Readiness to enter into Alliance with them. That the Occupations of the War and the Distance of our Situation have prevented their meeting his Friendship so early as they wished. But that Powers are now delegated to them for entering into Treaty with him; in the Execution of which they are ready to proceed. That as to the Expences of his Minister they do therein what is for the Honor of the United States.—”
				They farther resolved that a Commission be issued to “Mr. J. Adams, Mr. B. Franklin, and Mr. T. Jefferson giving Powers to them or the greater Part of them to make and receive Propositions for such Treaties of Amity and Commerce, and to negociate and sign the same, transmitting them to Congress for

their final Ratification. And that such Commission be in force for a Term not exceeding two Years.—”
				I presume Gentlemen that you have received Copies of the above Resolutions as well as of a number of others respecting your Department before my coming into this Office; and that you have taken such Measures in Pursuance of them as were best calculated to promote the Design and Objects of them.
				On the 14th. February Ultimo Congress resolved “that the Ministers of the United States who are directed to form Treaties with the Emperor of Morocco, and the Regencies of Algiers, Tunis, and Tripoli, be empowered to apply so much of the Money borrowed in Holland, or any other Money in Europe belonging to the United States, to that Use as they may deem necessary, not exceeding eighty thousand Dollars.—
				“That they be further empowered, if the Situation of Affairs should render it inexpedient for either of them to proceed to the above Court, to appoint such Persons as they may deem qualified to execute this Trust.—
				“That the Secretary for foreign Affairs be directed to write to the above Ministers, pressing upon them the necessity of prosecuting this important Business, and forwarding to them Commissions and Letters of Credence, with a Blank for the Name of such Person as may be directed to conclude the said Treaties.—”
				The Secretary of Congress informs me that you have already been furnished with Commissions to treat with these African Powers, so that nothing now remains to be done to enable you to commence your Negotiations with them, for Letters of Credence and a Commission to enable you to appoint an Agent or Substitute in the Business are herewith transmitted to You.—
				
				It also appears to me expedient to send you Copies of such Papers in this Office on this Subject as may be necessary to give you accurate Information of what has heretofore been done respecting it—a List of which will be subjoined to this Letter.—
				You will probably meet with Difficulties and Embarrasments of various kinds in the Prosecution of this Business, but Difficulties and Embarrasments are not new to You, and Experience has taught us that there are very few which Talents, Assiduity and Perseverance cannot overcome.—
				It is the Desire and Expectation of Congress, and of the People at large that this Business be immediately, earnestly and vigourously undertaken and pursued; and considering to whom the Execution of it is committed the most sanguine Expectations of its being speedily and properly accomplished are entertained. Peace with those States is a most desirable Object, as well on Account of its Importance to our Commerce, as because the Continuance of their Hostilities must constantly expose our free Citizens to Captivity and Slavery. The Interest therefore of Humanity as well as Commerce urge Congress and the Public to provide and to desire that no Time or Pains may be spared to bring this Matter to an advantageous and happy Conclusion.—
				The Readiness which the Court of France has expressed to aid our Negotiations in this Affair, will render it proper that these Transactions be communicated to them, and (if Circumstances should render it necessary) that their Assistance be requested; for although the Trouble they have already had with our Affairs should render us delicate and modest in our Applications, yet

Reserve should not be carried so far as to be imputable either to Pride or want of Confidence.—
				On the 4th. Instant Congress received a Letter dated at Cadiz the 16th. Day of November 1784 from Giacomo Fransisco Crocco, whom the Emperor of Morocco had sent to Spain to treat on the Subject of Propositions which Mr. Robert Montgomery had it seems taken the unwarrantable Liberty of making to his Majesty on the Part of the United States. This Letter enclosed Copies of two others which he had written on the 15th. Day of July and the 25th. Day of November last to the Honble. Doctor Franklin. A copy of this Letter and of the Answer I am directed to return to it, are herewith enclosed for your Information.
				At Courts where Favoritism as well as Corruption prevails, it is necessary that Attention be paid even to Men who may have no other Recommendation than their influence with their Superiors; What the real Characters of Mr. Crocco or Mr. Caille may be, I am not informed; but I think you will find it expedient to purchase the Influence of those whom you may find so circumstanced, as to be able to impede or forward your Views; Perhaps Gratuities before the Work is done, might tempt them to delay it, in hopes of exacting dispatch Money. Would it not therefore be prudent to promise Payment on the Completion of the Treaties? These are delicate Subjects which your greater Experience well enables you to manage, and on which I should not venture any Hints, if this Letter was not to be delivered to you by a private and I beleive a careful and confidential Hand— Vizt. by Capt. Lamb of Connecticut. This Gentleman was recommended by the Governor of Connecticut as a proper Person to be employed in this Business. The Testimonials he has from that State contain the only Information I possess respecting his Character—they are certainly greatly in his Favor. In this Matter Congress have not thought proper to interfere, and Capt. Lamb has no Encouragement either from them or from me to expect that he will be employed, it being intended to leave you in the full and uninfluenced Exercise of your Discretion in

appointing the Agent in Question. But as Capt. Lamb informs me that he means to go to Paris, I have concluded to commit this Letter to his Care, because I am persuaded that he will be as faithful a Bearer of it as any other Person.—
				I have the Honor to be with great Respect and Esteem Gentlemen Your most Obt. & very Hble. Servt.
				
					
						John Jay
					
					To the Honble John Adams, Benjamin Franklin & ThomasJefferson Esquires.—
				
			 
				Notation: March 11. 1785. From Mr. Jay to Messrs. Adams, Franklin & Jefferson.
			